2. Case against Rios Montt
The next item is the debate on five motions for resolutions on the case against Rios Montt.
author. - (ES) Mr President, unlike Tibet, we have not often talked about Guatemala in this House, at least since I have been here. Nevertheless, it is a small Central America country that has suffered very harsh repression for many years, a brutal dictatorship, and the people responsible for it have so far escaped any form of punishment.
The Spanish High Court has issued an international arrest warrant and what we are doing here is supporting the extradition of General Ríos Montt, the person bearing the greatest responsibility, and of five other generals, some of whom were de facto Presidents, that is, dictators, during that thirty-year period in which 200 000 people were murdered, 45 000 disappeared and a tenth of the population was displaced; the enormous majority of the displaced population - 83% - belonged to the Mayan community. There have also been European victims, however, Belgian and Spanish, particularly priests.
I believe, Mr President, that just as we in this House supported the extradition of Pinochet and of Fujimori, it is right for us now to support the extradition of General Ríos Montt and his accomplices, and unanimously if possible.
author. - (ES) Mr President, I naturally agree with what my colleague, Mr Yáñez-Barnuevo, has just said, because ten years after the peace agreements in Guatemala were signed, a country that has aspirations to be a member of the Security Council and with which an association agreement is being negotiated, has yet to implement the global agreement on human rights. That is truly worrying in a country which, as has been pointed out, has been the victim of dictatorships, genocides, crimes against humanity, and - most seriously - the people responsible for them are still lording it around the country and around the world unpunished.
We must therefore welcome, as we do in this Resolution, the fact that on 7 July the Spanish High Court issued this international arrest warrant. This will to a certain extent make it possible to begin to put an end to this impunity and genuinely make the people responsible pay for what they did.
We should do more than that, however. We must also call for effective cooperation from the Guatemalan authorities in this field. We must naturally ask them, within this context of increasing cooperation, to be as cooperative as possible, so that, on the basis of this international ruling, they can contribute to the arrest, return and trial of these people. We must also ask for the cooperation of the banking authorities, which have been holding the profits and wealth that those people have been enjoying, in order to ensure that the latter assume their civil and financial responsibilities.
I would like finally to say that it would be very useful for Europol and Interpol to be able to cooperate in this work as much as they can.
author. - (DE) Mr President, Guatemala has a long and bloody history of violence behind it, and one certainly must not be partial in one's judgment when considering it, for, while there were terrible dictatorships and repressions, there was also an equally cruel and bloodthirsty revolutionary movement in the shape of the Tupamaros.
Over three decades have passed since the eyes of all Germany were fixed on this part of Central America, when the German ambassador Karl Graf Spreti - whose son is a member of my staff - was abducted and murdered. Karl Graf Spreti was one of the great men who prepared the way for Europe; he was also a member of the German Bundestag for my party, but it was as a diplomat and an innocent man that he was taken away and put to a cruel death in the primeval forest. Since then, the country has gone through a period of terrible crises. It is for that reason that we must be very careful, but also very firm, in supporting the peace process there by unambiguously denouncing those who, while in positions of power, had recourse to violence, as well as those who misused the word 'freedom' as a justification for doing the same thing.
Guatemala has also, repeatedly, been the scene of gruesome acts of genocide, and it is cause for gratitude that the resolution does not mince its words about the expulsion of some 10% of the Maya, a people with an ancient culture, and the murder of tens of thousands of them.
We also need to seize this opportunity to tighten up our definition of genocide. It is said repeatedly that the term 'genocide' may be used only when a group is systematically exterminated. That is not so: it is also genocide to deprive an ethnic grouping of its basis for existence by robbing it of its homeland by means of expulsion and murderous violence. That has happened to many ethnic groups, not only to the Maya but also to smaller groupings in Guatemala. There is no statute of limitations applicable to such crimes, and that is why we must leave no stone unturned in bringing those responsible for them to account rather than turning a blind eye and moving on to the next item on the agenda.
author. -
(The speaker spoke Irish)
During the 1980s and 1990s, Guatemala was constantly in the international news. Three decades of conflict and a decade-long peace process ensured that people all over the world, including those here in the European Parliament, remained informed. Colleagues have mentioned some of the stark figures from that period: 200 000 people killed, thousands more displaced, entire villages and communities destroyed forever. The Government's own investigation confirmed that 93% of all killings were the responsibility of the Government's own armed forces.
The military dictatorship of Rios Montt in the early 1980s was singled out as one of the conflict's most brutal periods. There was great optimism after the signing of the peace agreements but, ten years later, the reality has changed very little for people in that country, where 80% of the population live in poverty. Ten years on, not only have the perpetrators of the policy of genocide carried out in the 1980s not been prosecuted, they continue to play prominent roles in public life. The victims and survivors of the conflict have received neither adequate financial support nor recognition of their suffering. Indeed, the vast majority of the disappeared have not been found. Many of those displaced have yet to be returned to their original homes.
I welcome the demand in the resolution, which seeks the support of the Government of Guatemala, the other Central American governments, the Spanish Government and the Government of the United States, for the European order of detention to be facilitated, with reference to the international order of detention, so that those mentioned in the warrant issued on 7 July 2005 - all of whom are charged with crimes of genocide, including Rios Montt - can be brought to justice.
I would also urge Members to be cognisant of the fact that very little has changed for people. For the majority of Guatemalans, conditions today differ little from those of 1996. The peace dispensation promised a demilitarisation of society and much-needed land and tax reform, the aim of which was to build a more just and equal society. Surely today we should remember that, even if Guatemala is not so often in the news, and we should continue to demand and press for an equal and just society.
I therefore welcome and stress the resolution's commitment to the principle of universal justice and the protection of human rights. Our experience in Ireland has taught us that peace can only be built on justice and respect for the rights of all.
I would explain to our friends in the visitors' gallery, who may have been surprised for a short while at the lack of interpretation, that it was because Mrs de Brún was speaking in Irish, which is not yet an official working language of Parliament, but which will be as from 1 January.
author. - Mr President, Commissioner, it is very sad and shameful to contemplate the fact that, in the vast majority of cases, those who commit despicable and atrocious crimes against humanity, including genocide, remain unpunished. In fact, most of these callous murderers of largely innocent, defenceless civilians never face justice. It is even more shameful that in reality many such vicious sub-human criminals not only escape the arm of the law, but enjoy a high standard of living and important political status.
Numerous examples of this disgraceful state of affairs can be found all over the world, throughout history and across most political systems and ideologies, which only goes to prove that, in reality, true administration of justice is a summer night's dream and a fallacy. We all know it applies to our world, but most of us are too afraid to admit it publicly.
The situation in Guatemala's recent history fully bears out what I have just said. In the period from 1960 to 1996, more than 200 000 people were murdered in state-sponsored violence orchestrated by a notorious army general turned dictator, Efraín Rios Montt, and assisted by a string of infamous top officials and high-ranking military officers. None of these characters was ever punished. Rios Montt remains in politics today as the leader of the Guatemalan Republican Front, one of the nation's most powerful political parties. He served as President of the National Congress as recently as two years ago.
We should of course note that Rios Montt was trained by the United States, and his rise to power was accomplished through CIA involvement and with the full political backing and financial assistance of successive US governments. Honestly, how pathetic can US foreign policy be? Sometimes one wonders. Has the US State Department not had any straight-thinking, sensible people with average IQ working in it over the last few decades?
I urge you to support this resolution, which aims at supporting the present attempts by the Guatemalan authorities to bring to justice Rios Montt, as well as a number of other despicable criminals.
on behalf of the PSE Group. - (DE) Mr President, the armed conflict in Guatemala lasted for decades, and that period saw terrible crimes committed against humanity, with 200 000 people being murdered, 45 000 taken away from their homes, and some indigenous communities wiped out altogether.
The peace agreement will be ten years old in December this year. The Global Agreement on Human Rights has still not yet been put into effect in Guatemala, and the victims of the genocide have received no compensation, whether material or symbolic. The warrant issued by the Spanish Supreme Court in July 2006 for the arrest of Efrain Rios Montt is a sign of hope that the culprits will no longer be allowed to get away unpunished.
We call on the Guatemalan authorities to cooperate unconditionally; they must do everything in their power to investigate crimes against humanity, and the country's ex-dictator and the other seven accused must be arrested and handed over.
Mr President, as Guatemala is preparing to celebrate the tenth anniversary of the signature of the peace accords that put an end to 36 years of civil war, the Commission shares the opinion that everything possible should be done to bring justice to those having suffered human rights violations during the darkest hours of the conflict. In that respect, the Commission takes note of the legal proceedings instituted against former military and political officials for their alleged role at that time. The Commission once again calls upon all parties to wholeheartedly support the quest for truth and justice and to fight impunity where it prevails.
The Commission welcomes the willingness of the present government, albeit timid, to recognise the state's responsibility for past violations of human rights and to secure compensation for victims. It furthermore acknowledges the country's commitment to consolidate the implementation of the peace accords, as confirmed by the Congress in August 2005 with a vote on a framework law establishing procedures and mechanisms to secure the effective attainment of the objectives set ten years ago.
Finally, the Commission praises the work of the Human Rights Ombudsman and welcomes the establishment in July 2005 of an Office of the UN High Commissioner for Human Rights.
Sadly, however, the country continues to be marred by the impunity characterising not just past but also present crimes. This affects all citizens, including human rights defenders who are notably involved in assisting civil war victims. The government agrees that this situation is not acceptable, but still has to take decisive action to reinforce the rule of law. A European programme is currently offering support to the judiciary, but more public funds and structural reforms will be required if lasting improvements are to be made. The Commission is also eagerly awaiting the establishment of a 'Commission of Investigation into Armed Groups and Clandestine Security Apparatus'. We hope the Guatemalan Congress will provide the necessary support for this, as well as for the pending ratification of the Rome Statute of the International Criminal Court.
The Commission believes the European Union should pursue dialogue with Guatemala on key issues relating to the implementation of the peace accords, particularly as the country gears up for the general elections scheduled for the end of 2007. The Constitutional Court has, by the way, recently declared General Rios Montt ineligible for those elections following the coup he led in 1982. The issue of impunity for past and present crimes should be central in this context.
The debate is closed.
The vote will take place today, at the end of the debates.